Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Element 503 is labeled as neighboring lane presence data and as neighboring lane presence lane data in paragraph 0069.
  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazelton (US20160231746A1).
Regarding claim 1, Hazelton discloses;
A system for generating lane change action data for an autonomous vehicle (disclosed as a system for operating an automated vehicle, abstract), the system comprising: 
a memory configured to store computer program code (disclosed as a memory, element 76); and 
one or more processors (disclosed as a controller, which comprises a processor, paragraph 0163) configured to execute the computer program code to: 
receive road object data of a current lane of the autonomous vehicle, wherein the road object data corresponds to a no-overtake instruction in the current lane (disclosed as recognizing a no passing zone, paragraph 0216); 
determine drive condition data of the autonomous vehicle, based on the road object data (disclosed as recognizing no passing zones and preparing to inhibit the passing maneuver if its present, paragraph 0219); and 
generate the lane change action data, based on the drive condition data (disclosed as modifying the instructions of the maneuver/action, paragraph 0219).  

Regarding claim 2, Hazelton discloses;
The system of claim 1 (see claim 1 rejection), wherein to determine the drive condition data, the one or more processors are further configured to determine a degree of blockage of the current lane of the autonomous vehicle (disclosed as determining a traffic density measurement, paragraph 283).  

Regarding claim 3, Hazelton discloses;
The system of claim 2 (see claim 2 rejection), wherein to determine the drive condition data, the one or more processors are further configured to determine neighboring lane presence data for the autonomous vehicle, based on the degree of blockage that is greater than or equal to a threshold level of blockage (disclosed as modifying the behavior depending on the traffic density measurement; such as under heavy traffic, to continue or delay the maneuver, paragraph 0283).  

Regarding claim 4, Hazelton discloses;
The system of claim 3 (see claim 3 rejection), wherein to determine the drive condition data, the one or more processors are further configured to determine physical divider presence data for the autonomous vehicle (disclosed as recognizing infrastructure such as barriers and barricades, paragraph 0192), based on the neighboring lane presence data that indicates presence of a neighboring lane adjacent to the current lane of the autonomous vehicle (disclosed as factoring infrastructure into maneuver considerations, paragraph 0189).  

Regarding claim 5, Hazelton discloses;
The system of claim 4 (see claim 4 rejection), wherein to determine the drive condition data, the one or more processors are further configured to determine opposing traffic congestion data on the neighboring lane (disclosed as determining the traffic density, which refers to all surrounding vehicles, paragraph 0283), based on the physical divider presence data that indicates absence of a physical divider between the current lane and the neighboring lane (disclosed as determining lane selection based on navigational database data, paragraph 0270, and further recognizing obstacles [such as barriers] to avoid, paragraph 0293).  

Regarding claim 6, Hazelton discloses;
The system of claim 5 (see claim 5 rejection), wherein to generate the lane change action data, the one or more processors are further configured to generate an instruction to the autonomous vehicle to transition from the current lane to the neighboring lane, based on the opposing traffic congestion data that indicates a degree of opposing traffic congestion is less than or equal to a threshold level of opposing traffic congestion (disclosed as attempting to complete the maneuver based on the number/complexity of the maneuver, and to continue the maneuver if a safe path is found, paragraph 0283).  

Regarding claim 10, Hazelton discloses;
The system of claim 2 (see claim 2 rejection), wherein to generate the lane change action data, the one or more processors are further configured to generate an instruction to the autonomous vehicle to continue in the current lane, based on the degree of blockage that is less than a threshold level of blockage (disclosed as continuing the maneuver if a safe path is found rather than a situation where the maneuver could not be completed, paragraph 0283).

It has been determined that claims 11-16 contain no further limitations apart from those previously addressed in claims 1-6. Therefore, claims 11-16 are rejected under the same rationale as claims 1-6 respectively. Similarly, claim 20 is rejected under the same rationale as claim 1, and claim 19 is rejected under the same rationale as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton (US20160231746A1) as applied to claims 4-5 above.
Regarding claim 7, Hazelton teaches;
The system of claim 5 (see claim 5 rejection), wherein to generate the lane change action data, based on the opposing traffic congestion data that indicates a degree of opposing traffic congestion is greater than a threshold level of opposing traffic congestion (taught as determining the traffic density and delaying the maneuver in heavy traffic, paragraph 0283).  
While Hazelton does not explicitly teach; the one or more processors are further configured to generate a wait notification, Hazelton does teach the use of notifications and warnings to prevent collisions, such as for forward collisions (paragraph 0165). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning/delay notification for side collisions or lane change assistance in order to better inform the driver and the occupants. A warning indicating an obstruction to the intended maneuver provides information for a driver to react before emergency or autonomous 

Regarding claim 8, Hazelton teaches;
The system of claim 4 (see claim 4 rejection), wherein to generate the lane change action data, based on the physical divider presence data that indicates presence of a physical divider between the current lane and the neighboring lane (disclosed as recognizing infrastructure such as barriers and barricades, paragraph 0192, and factoring infrastructure into maneuver considerations, paragraph 0189).  
While Hazelton does not explicitly teach; the one or more processors are further configured to generate a notification message indicating possible delay. Hazelton does teach the use of notifications and warnings to prevent collisions, such as for forward collisions (paragraph 0165). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning/delay notification for side collisions or lane change assistance in order to better inform the driver and the occupants. A warning indicating an obstruction to the intended maneuver provides information for a driver to react before emergency or autonomous actions are required to prevent collisions (paragraph 0257). Furthermore, blind side detection warnings and lane change assists tend to inform the driver when the neighboring lane is obstructed with a visual and/or audio indication so the driver does not execute a lane change immediately. While this is not explicitly indicating possible delay, it does implicitly imply a possible delay, as an obstruction to the maneuver would likely force the driver or vehicle to wait until the coast is clear at least.


Regarding claim 9, Hazelton teaches;
The system of claim 3 (see claim 3 rejection), wherein to generate the lane change action data, based on the neighboring lane presence data that indicates absence of a neighboring lane adjacent to the current lane of the autonomous vehicle (disclosed as recognizing no passing zones and inhibiting the passing maneuver if present, paragraph 0219).  
While Hazelton does not explicitly teach; the one or more processors are further configured to generate a notification message indicating possible delay, Hazelton does teach the use of notifications and warnings to prevent collisions, such as for forward collisions (paragraph 0165). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning/delay notification for side collisions or lane change assistance in order to better inform the driver and the occupants. A warning indicating an obstruction to the intended maneuver provides information for a driver to react before emergency or autonomous actions are required to prevent collisions (paragraph 0257). Furthermore, blind side detection warnings and lane change assists tend to inform the driver when the neighboring lane is obstructed with a visual and/or audio indication so the driver does not execute a lane change immediately. While this is not explicitly indicating possible delay, it does implicitly imply a possible delay, as an obstruction to the maneuver would likely force the driver or vehicle to wait until the coast is clear at least.

It has been determined that claims 17-18 contain no further limitations apart from those previously addressed in claims 8-9. Therefore, claims 17-18 are rejected under the same rationale as claims 7-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662